Case
 Case2:20-cv-00812-JLB-NPM
      2:20-cv-00812-JLB-NPM Document
                             Document1-3 Filed10/15/20
                                      3 Filed  10/14/20 Page
                                                         Page15ofof979 PageID
                                                                     PageID   27
                                                                            104
Case
 Case2:20-cv-00812-JLB-NPM
      2:20-cv-00812-JLB-NPM Document
                             Document1-3 Filed10/15/20
                                      3 Filed  10/14/20 Page
                                                         Page26ofof979 PageID
                                                                     PageID   28
                                                                            105
Case
 Case2:20-cv-00812-JLB-NPM
      2:20-cv-00812-JLB-NPM Document
                             Document1-3 Filed10/15/20
                                      3 Filed  10/14/20 Page
                                                         Page37ofof979 PageID
                                                                     PageID   29
                                                                            106
Case
 Case2:20-cv-00812-JLB-NPM
      2:20-cv-00812-JLB-NPM Document
                             Document1-3 Filed10/15/20
                                      3 Filed  10/14/20 Page
                                                         Page48ofof979 PageID
                                                                     PageID   30
                                                                            107
Case
 Case2:20-cv-00812-JLB-NPM
      2:20-cv-00812-JLB-NPM Document
                             Document1-3 Filed10/15/20
                                      3 Filed  10/14/20 Page
                                                         Page59ofof979 PageID
                                                                     PageID   31
                                                                            108
Case
 Case2:20-cv-00812-JLB-NPM
       2:20-cv-00812-JLB-NPM Document
                              Document1-3 Filed 10/15/20
                                        3 Filed 10/14/20 Page
                                                         Page 610ofof9 79 PageID
                                                                       PageID 10932
Case
 Case2:20-cv-00812-JLB-NPM
       2:20-cv-00812-JLB-NPM Document
                              Document1-3 Filed 10/15/20
                                        3 Filed 10/14/20 Page
                                                         Page 711ofof9 79 PageID
                                                                       PageID 11033
Case
 Case2:20-cv-00812-JLB-NPM
       2:20-cv-00812-JLB-NPM Document
                              Document1-3 Filed 10/15/20
                                        3 Filed 10/14/20 Page
                                                         Page 812ofof9 79 PageID
                                                                       PageID 11134
Case
 Case2:20-cv-00812-JLB-NPM
       2:20-cv-00812-JLB-NPM Document
                              Document1-3 Filed 10/15/20
                                        3 Filed 10/14/20 Page
                                                         Page 913ofof9 79 PageID
                                                                       PageID 11235
